Citation Nr: 0709060	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-33 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 until 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In September 2006, the undersigned 
Veterans Law Judge conducted a hearing regarding the issue on 
appeal.


FINDINGS OF FACT

1.  The veteran was physically present in Vietnam in 1968, 
while on active duty, and is presumed to have been exposed to 
herbicidal agents.

2.  The veteran currently has Type II diabetes mellitus.


CONCLUSION OF LAW

Type II, diabetes mellitus was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

A veteran who had active military, naval, or air service in 
the Republic of Vietnam during the period from January 9, 
1962 to May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during that service.  38 U.S.C.A. § 
1116(a)(1).  If such a veteran develops Type II, diabetes 
mellitus, that disease is considered to have been incurred in 
service.  38 U.S.C.A. § 1116.

The veteran served in the Navy and was assigned to the USS 
Jamestown, which served off the coastal waters of Vietnam.  
However, at the September 2006 hearing, the veteran 
submitted, along with the appropriate RO waiver, a copy of 
his travel orders which documented that he was physically 
present in DaNang, Vietnam in 1968.  Accordingly, this claim 
is not affected by the Haas v. Nicholson, 20 Vet. App. 257 
(2006), stay.  Additionally, the Board finds that the veteran 
served in Vietnam and is thus presumed to have been exposed 
to herbicide agents.  Therefore, the remaining determination 
involves whether he has Type II, diabetes mellitus.  At the 
September 2006 hearing, the veteran also submitted a 
statement from his private physician which noted that the 
veteran has Type II diabetes mellitus.

Because the veteran was physically present in Vietnam, his 
Type II diabetes mellitus is presumed to have been incurred 
in service.  Accordingly, service connection for Type II, 
diabetes mellitus is granted.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).
 
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (stating that the Secretary is not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding 
that the notice and duty to assist provisions of the VCAA do 
not apply to claims that could not be substantiated through 
such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.


ORDER

Entitlement to service connection for Type II diabetes 
mellitus is granted.





____________________________________________
CONSTANCE B. TOBIAS
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


